DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 24, 2019, September 25, 2019 and December 5, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 


35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,740,123.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,740,123, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 10,740,123. Claim 1 of the present application recites: A computer implemented method for accessing elements of a table in a digital image of the table, the method comprising (Claim 1 of issued U.S. Patent No. 10,740,123 recites: A computer implemented method for accessing elements of a table in a digital image of the table, the method comprising); obtaining the digital image of the table (Claim 1 of issued U.S. Patent No. 10,740,123 recites: obtaining the digital image of the table); finding table elements in the digital image based on digital table properties, wherein the table elements define table cells (Claim 1 of issued U.S. Patent No. 10,740,123 recites: finding table elements in the digital image based on digital table properties, wherein the table elements define table cells); calculating coordinates of the table cells in the digital image based on the table elements (Claim 1 of issued U.S. Patent No. 10,740,123 recites: calculating coordinates of the table cells in the digital image based on the table elements); and accessing content of a selected table cell in the digital image using the coordinates of the selected table element (Claim 1 of issued U.S. Patent No. 10,740,123 recites: and accessing content of a selected table cell in the digital image using the coordinates of the selected table element).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 10,740,123  includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 10,740,123. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-24 respectively of issued U.S. Patent No. 7,305,104.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hasan (U.S. Patent Application Publication No. US 2016/0026730 A1) (hereafter “Hasan”).  
	With regard to claim 1, Hasan describes obtaining the digital image of the table (see Figure 6, element 610 and refer for example to paragraph [0060]); finding table elements in the digital image based on digital table properties, wherein the table elements define table cells (refer for example to paragraph [0172]); calculating coordinates of the table cells in the digital image based on the table elements (refer for example to paragraph [0172]); and accessing content of a selected table cell in the digital image using the coordinates of the selected table element (refer for example to paragraph [0177]).
As to claim 2, Hasan describes wherein the table elements comprises at least one of gridlines and table text blocks (as clearly illustrated in Figure 6).
In regard to claim 3, Hasan describes wherein the digital table properties comprise at least one of has row separators, has column separators, has row header, has row header separators, has column header, has column header separators, table direction, single line, selection mode and a fragmentation method (as clearly illustrated in Figure 6, which shows row and column separators and headers).
With regard to claim 4, Hasan describes obtaining at least one of the digital table properties in a design phase prior to runtime (refer for example to paragraph [0090]).
As to claim 5, Hasan describes wherein finding table elements in the digital image is performed using a fragmentation method that is selected from the list consisting of an orthogonality filter method, a gridlines detection method, a morphology detection method, a table skeleton method a cartoonizing method and Fast line detector method (refer for example to paragraph [0054] which discusses fragmentation).
In regard to claim 11, Hasan describes wherein accessing a selected table cell in the digital image comprises performing at least one of get rows count, get columns count, get cell text, set cell text, click cell, get row cells, get column, get selected row index, get selected column index, get cell image, paste cell, copy cell, get header cell, header click and generate an event if table has changed (refer to paragraphs [0175] and [0176] which discuss for example obtaining the cell text, setting cell text, and generating an event if the table has changed).
With regard to claim 12, Hasan describes presenting the digital image on a client device and wherein the computer is remote from the client device (refer for example to paragraph [0087]).
As to claim 13, Hasan describes a memory and a processor (refer for example to paragraph [0088]) configured to obtain the digital image of the table (see Figure 6, element 610 and refer for example to paragraph [0060]); find gridlines in the digital image based on digital table properties, wherein gridlines define table cells (refer for example to paragraph [0172]); calculate coordinates of the table cells in the digital image based on the table elements (refer for example to paragraph [0172]); and access content of a selected table cell in the digital image using the coordinates of the selected table element (refer for example to paragraph [0177]).
In regard to claim 14, Hasan describes wherein the digital table properties comprise at least one of has row separators, has column separators, has row header, has row header separators, has column header, has column header separators, table direction, single line, selection mode and a fragmentation method (as clearly illustrated in Figure 6, which shows row and column separators and headers).
With regard to claim 15, Hasan describes wherein finding table elements in the digital image is performed using a fragmentation method that is selected from the list consisting of: an orthogonality filter method, a gridlines detection method, a morphology detection method, a table skeleton method a cartoonizing method and Fast line detector method (refer for example to paragraph [0054]).
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marks, Hopkins, Gagne-Langevin and Jung all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 16, 2021